


Exhibit 10.4
SLM Corporation 2012 Omnibus Incentive Plan
2016 Restricted Stock Unit Term Sheet
This Restricted Stock Unit Term Sheet (this “Agreement”) further describes the
terms of the RSUs granted to Grantee pursuant to the Restricted Stock Unit Grant
Notice. The Restricted Stock Unit Grant Notice and the SLM Corporation 2012
Omnibus Incentive Plan (the “Plan”) are incorporated herein in their entirety.
1.
Vesting Schedule. Unless vested earlier as set forth below, the Award will vest,
and will be converted into shares of common stock, in one-third increments on
each of the first, second and third anniversary of the Grant Date.

2.
Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of SLM Corporation (the
“Corporation”) (or one of its subsidiaries) for any reason or his or her
employment is terminated by the Corporation for Misconduct (as defined below),
he/she shall forfeit any portion of the Award that has not vested as of the date
of such termination of employment. For purposes of this Agreement, “Misconduct”
is defined as an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Corporation, breach of fiduciary duty or deliberate
disregard of Corporation rules; an unauthorized disclosure of any Corporation
trade secret or confidential information; any conduct constituting unfair
competition; inducing any customer of the Corporation to breach a contract with
the Corporation or any principal for whom the Corporation acts as agent to
terminate such agency relationship; or engaging in any other act or conduct
proscribed by the senior human resources officer as Misconduct.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct or (ii) the Grantee
voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) and meets the Corporation’s retirement eligibility requirements
under the Corporation’s retirement eligibility policy in effect on the Grant
Date, which shall be determined by the Corporation in its sole discretion.
If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation Section
1.409A-3(i)(4)).








The Award shall be forfeited upon termination of employment due to Misconduct.
Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.
3.
Change in Control. Notwithstanding anything to the contrary in this Agreement:

(a)
In the event of a Change in Control in which the acquiring or surviving company
in the transaction does not assume or continue outstanding Awards upon the
Change in Control, then any portion of the Award that is not vested shall become
100 percent vested; provided, however, the conversion of the accelerated portion
of the RSUs into shares of common stock (i.e., the settlement of the Award) will
nevertheless be made at the same time or times as if such RSUs had vested in
accordance with the vesting schedule set forth in Section 1 or, if earlier, upon
the termination of Grantee’s employment for reasons other than Misconduct.

(b)
If Grantee’s employment shall terminate within twenty-four months following a
Change in Control for any reason other than (i) by the Company for Misconduct or
(ii) by Grantee’s voluntary termination of employment that is not a Termination
of Employment for Good Reason, as defined in the Change in Control Severance
Plan for Senior Officers (if applicable to the Grantee), any portion of the
Award not previously vested shall immediately become vested, and shall be
converted into shares of common stock, upon such employment termination.

4.
Taxes; Dividends. The Grantee of the Award shall make such arrangements as may
reasonably be required by the Corporation, including transferring a sufficient
number of shares of the Corporation’s common stock, to satisfy the income and
employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Nominations, Governance, and Compensation
Committee (the “Committee”) hereby approves the transfer of such shares to the
Corporation for purposes of SEC Rule 16b-3). Dividends declared on an unvested
Award will not be paid currently. Instead, amounts equal to such dividends will
be credited to an account established on behalf of the Grantee and such amounts
will be deemed to be invested in additional shares of the Corporation’s common
stock (“Dividend Equivalents”). Such Dividend Equivalents will be subject to the
same vesting schedule to which the Award is subject. Upon vesting of any portion
of the Award, the amount of Dividend Equivalents allocable to such Award (and
any fractional share amount) will also vest and will be converted into shares of
the Corporation’s common stock (provided that any fractional share amount shall
be paid in cash).







5.
Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all RSUs provided under this Agreement and shares issuable hereunder comply with
or be exempt from the requirements of Section 409A so that none of the payments
or benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the RSUs is to
be accelerated in connection with the Grantee’s termination of service, such
accelerated RSUs will not be settled by virtue of such acceleration until and
unless the Grantee has a “separation from service” within the meaning of Section
Treasury Regulation 1-409A-1(h), as determined by the Corporation, in its sole
discretion. Further, and notwithstanding anything in the Plan or this Agreement
to the contrary, if (x) any of the RSUs to be provided in connection with the
Grantee’s separation from service do not qualify for any reason to be exempt
from Section 409A, (y) the Grantee is, at the time of such separation from
service, a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)) and (z) the settlement of such RSUs would result in the imposition
of additional tax under Section 409A if such settlement occurs on or within the
six (6) month period following the Grantee’s separation from service, then, to
the extent necessary to avoid the imposition of such additional taxation, the
settlement of any such RSUs during such six (6) month period will accrue and
will not be settled until the date six (6) months and one (1) day following the
date of the Grantee’s separation from service and on such date (or, if earlier,
the date of the Grantee’s death), such RSUs will be settled.

6.
Clawback Provision. If the SLM Corporation Board of Directors (the “Board”), or
an appropriate committee thereof, determines that, any material misstatement of
financial results or a performance metric criteria has occurred as a result of
the Grantee’s conduct or the Grantee has committed a material violation of
corporate policy or has committed fraud or Misconduct, then the Board or
committee shall consider all factors, with particular scrutiny when one of the
top 20 members of management are involved, and the Board or such committee, may
in its sole discretion require reimbursement of any compensation resulting from
the vesting, exercise or settlement of Options and/or Restricted Stock/RSUs and
the cancellation of any outstanding Options and/or Restricted Stock/RSUs from
the Grantee (whether or not such individual is currently employed by the
Corporation) during the three-year period following the date the Board first
learns of the violation, fraud or Misconduct. Notwithstanding anything to the
contrary herein, this provision shall be subject to adjustment and amendment to
conform with any subsequently adopted policy or amendment relating to the
clawback of compensation as may be adopted by the Board or an appropriate
committee thereof.

7.
Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without



limitation (a) restrictions under an insider trading policy and (b) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the shares of the
Corporation’s common stock. The sale of the shares must also comply with other
applicable laws and regulations governing the sale of such shares.
8.
Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

9.
Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or its subsidiaries)
and thereafter until withdrawn in writing by Grantee.

10.
Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.





11.
No Right to Continued Employment. Nothing in the Plan, in this Agreement or any
other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

12.
Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law.

14.
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:
Human Resources Department
ATTN: Total Rewards
300 Continental Drive
Newark, DE 19713


If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).
15.
Plan Controls; Entire Agreement; Capitalized Terms. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
terms of the Plan control, except as expressly stated otherwise herein. This
Agreement, the Plan and the Restricted Stock Unit Grant Notice together set
forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersede all prior oral and written and all
contemporaneous or subsequent oral discussions, agreements and understandings of
any kind or nature. Capitalized terms not defined herein shall have the meanings
as described in the Plan or in the Restricted Stock Unit Grant Notice.

16.
Miscellaneous. In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the

Agreement. The Grantee is responsible for complying with all laws applicable to
Grantee, including federal and state securities reporting laws.
Grantee is deemed to accept this Award of RSUs under this Agreement and to agree
that such Award is subject to the terms and conditions set forth in this
Agreement and the Plan unless Grantee provides the Corporation written
notification of Grantee’s rejection of this Award of RSUs not later than 30 days
after Grantee’s receipt of notice of the posting of this Agreement on-line or
through electronic means (in which case such Award will be forfeited and Grantee
shall have no further right or interest therein as of such date).



    